DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                    RICARDO JAMAL CORNWALL,
                            Appellant,

                                      v.

                          STATE OF FLORIDA,
                               Appellee.

                                No. 4D17-1079

                               [October 5, 2017]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Dennis D. Bailey, Judge; L.T. Case No. 14006964
CF10A.

  Carey Haughwout, Public Defender, and Benjamin Eisenberg, Assistant
Public Defender, West Palm Beach, for appellant.

  No brief filed on behalf of appellee.

PER CURIAM.

  Affirmed.

WARNER, TAYLOR and MAY, JJ., concur.

                           *           *           *

  Not final until disposition of timely filed motion for rehearing.